Citation Nr: 1726836	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for bilateral foot disability.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2015, the Board remanded the claims for further development.  Such development has been completed and associated with the claims file, and these matters are now returned to the Board for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left foot disability, bilateral hearing loss disability, and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability was not manifest during service or within one year of separation.  The lumbar spine disability is unrelated to service, including active duty, ADT, and IDT.

2.  The Veteran's lumbar spine disability is not shown to be caused or permanently made worse by his left foot, or any service connected disease or injury.

3.  No right foot pathology is shown.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The Veteran's lumbar spine disability is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

3.  Right foot pathology was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that an October 2009 and November 2009 notice letters fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection for a lumbar spine disability, the Veteran was afforded a June 2014 VA examination (without an opinion), and the same VA examiner provided a March 2016 addendum opinion  The Board finds that the VA examination report, with the addendum opinion, are adequate upon which to base a decision on the Veteran's claim.  The VA examiner reviewed the file, took a history from the Veteran, examined him, and provided an adequate rationale for his conclusion.  While the Board acknowledges that the VA examiner did not address whether the Veteran's lumbar spine condition is related to his claimed foot disability, the Board notes that there is no evidence tending to indicate that the Veteran's lumbar spine condition is caused or aggravated by any foot disability and, therefore, a remand to address secondary service connection is not required.  Moreover, service connection for a right foot disability is denied herein, as explained below.  Although the left foot disability claim is being remanded herein or further development, regardless, the Board emphasizes that there is no evidence whatsoever tending to link the Veteran's lumbar spine condition to any left foot condition.  Therefore, it is not necessary to obtain an opinion addressing such, and the Board finds that the duty to assist in this regard has been satisfied.

Regarding the right foot disability claim, the Board acknowledges that a VA examination or VA medical opinion has not been obtained.  The Board finds, however, that no VA examination is required because there is no credible evidence tending to indicate that the Veteran presently has any right foot pathology so as to trigger the duty to provide a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).  Therefore, no VA examination or opinion is required.

In March 2015, the Board remanded the claims to afford the Veteran an opportunity to identify any outstanding treatment records relating to his claims, and so that the AOJ could obtain his more recent VA treatment records, his service treatment records, service personnel records, Social Security Administration (SSA) records, and the March 2016 VA medical opinion (lumbar).  Subsequently, all of the above development was performed and completed by the AOJ.  All of the Veteran's VA treatment records, service treatment records, personnel records, and SSA records have been obtained (with no active duty or ADT shown after his discharge in October 1989), and he has not identified any additional outstanding records.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.

The Board acknowledges that the Veteran's representative alleged in his recent brief that the VA examiner failed to take into account the Veteran's mechanical low back pain noted in connection with treatment for hemorrhoids.  As will be shown below, however, the VA examiner specifically acknowledged that mechanical low back pain was noted in a service treatment record involving his hemorrhoid.  Therefore, the VA examiner's opinion is adequate.

Neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

A.  Lumbar

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2015).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from November 1986 to October 1989.  He claims that he has a lumbar spine disability due to his active service.  He asserts that it is related to his complaints of back pain in service in April 1987.  His representative alleged in his February 2015 brief that the lumbar spine disability was caused by weight-lifting in service.

In the alternative, the Veteran alleged on his Form 21-526 that his lumbar spine disability is secondary to his claimed bilateral foot disability.  As explained in detail below, service connection for a right foot disability is denied herein.  Thus, the question remains as to whether any lumbar spine disability is secondary to his left foot, which will be addressed below.

The Board acknowledges that an April 1987 service treatment record shows the Veteran complained of blood in his stool as well as back pain radiating to his groin area.  It was noted that he lifted weights, worked in the shop, and stocked 65 pound materials.  Diagnoses were recorded of hemorrhoids and possible or questionable mechanical back pain.  See STRs, received March 2017 at p. 12 of 66.  His September 1989 separation examination report, however, shows that examination of his spine was normal.  See STRs, received March 2017 at p.4 of 66.

Post-service, an April 1999 private treatment record from the Indian Mountain Clinic shows the Veteran reported back pain after lifting a lawn mower.  A diagnosis of musculoskeletal back pain was recorded.  See p.6 f 17.  October 1999 private treatment records from Jellico Community Hospital show the Veteran reported low back pain for two days, but that he had spells of low back pain over the last six years (i.e., since 1993), and that he did a lot of heavy lifting with his work as a welder.  A CT scan of the lumbar spine revealed degenerative facet hypertrophy of L5-51.  See PTRs, Jellico, received November 2013 at p.3-5,14 of 18.  Subsequent Jellico Hospital records dated from April 2001 to October 2008 show the Veteran was followed for his lumbar spine condition.  See, e.g., PTRs, Jellico, received November 2013 at p.10 and 15 of 18.  The Board adds that a January 2001 record from the Indian Mountain Clinic shows the Veteran reported a history of back pain for five years (i.e., since 1996).  See p.8 of 17.  A September 2006 Jellico Hospital record shows he reported back problems for 10 to 12 years (i.e., since 1994 or 1996).  See id. at p.17 of 18. A December 2006 physical therapy record shows the Veteran reported a history of back pain for 10+ years.  See PTRs, received December 2009 at p.12 of 24.  A March 2007 Jellico Hospital record shows he reported back pain after a motor vehicle accident.  See PTRs, received November 2013 at p. 10 of 18.  October 2008 records show x-rays revealed Grade I anterolisthesis of L5 on S1, and degenerative disc disease at L5.  See id. at p.7 of 18.

More recently, a June 2012 Hampton Roads Neurosurgical Specialists record shows the Veteran reported a 28+ year history of severe low back pain.  See PTRs, received July 2013 at p.6 of 9.  An MRI revealed anterolisthesis measuring 7 mm of L5 on S1.  See id. at p.1 of 9.  A June 2012 record from Chesapeake Regional, however, shows the Veteran reported a work-related back injury.  See SSA records, received March 2016 at p.74 of 155.  Likewise, a November 2012 record from Neurological Specialists, Inc., shows a work-related back injury was incurred in June 2012.  See SSA records, received March 2016 at p.76 of 155

The Veteran was afforded a June 2014 VA examination.  The Veteran reported that he initially injured his back doing heavy lifting in service, and continued to experience pain since, which subsequently increased with strenuous activities.  The examiner noted that the 2012 MRI that showed Grade 1 anterolisthesis with bilateral foraminal narrowing at L5-S1.  

In March 2016, the same VA examiner provided a VA medical opinion, in which he opined that the Veteran's lumbar spine disability is less likely than not related to his active service.  The examiner reasoned that the Veterans service treatment records only showed a single visit for mechanical low back pain in connection with hemorrhoids, no further mention and was shown of any back pain in the service records, including on his September 1989 separation physical examination report, and there was no evidence linking his single transient event of low back pain in service to his current condition, which is most likely a result of events in the intervening 29 years.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's lumbar spine disability is related to his service.  The Board finds the opinion of the VA examiner to be the most probative evidence of record regarding the etiology of the Veteran's lumbar spine disability, which opinion is uncontradicted by any other medical opinion.  Moreover, as shown above, the Veteran's spine was found to be normal on examination at separation from service, and then there is no record of complaint for 10 years.  Next, the Veteran reported to his treating physicians on multiple occasions at Jellico Hospital, and the Indian Mountain Clinic, that his back problems started sometime between 1993 and 1996, not during his active service.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  

The Board adds that there is no reliable evidence of arthritis, or characteristic manifestations of arthritis sufficient to identify the disease during the Veteran's active service, or within one year of active service.  See 38 C.F.R. § 3.309(a).  Rather, when he complained the assessment was questionable mechanical back pain and his spine was normal at separation.

The Board acknowledges that the Veteran's lay report that he has experienced back pain since service, and his representative's assertion that his lumbar spine disability was caused by lifting weights in service.  The Veteran is competent to report facts within his personal observation, such as his symptomatology, lifting weights, or what he was told by another physician.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, the Veteran did not report that he was told by a physician that he had a lumbar spine disability since service.  Rather, he asserts he lifted weights in service, which is credible, and that he has experienced back pain since service, which is contradicted by his own statements to his treating physicians at Jellico Hospital and the Indian Mountain Clinic that he his back problems started sometime between 1993 and 1996.  As explained above, the Board finds these reports to his treating physicians to be exceptionally trustworthy, and to therefore have more probative value than his statements made to VA several years later in connection with his claim.  Moreover, while the Board acknowledges that he more recently told a physician at Hampton Roads Neurosurgical Specialists that he experienced back trouble for 28 or more years, the Board finds this one report to be inconsistent with multiple reports he made several years prior and, therefore, to have much less probative value.  

Regarding secondary service connection, the Board finds that the preponderance of the evidence is against finding that the Veteran's lumbar spine disability is caused or aggravated by any left foot condition.  The Board emphasizes that despite a plethora of private and VA treatment records documenting his history of lumbar spine complaints and treatment, as well as his documented complaint of back pain in service, none of these records indicate any relationship to his left foot whatsoever.  Rather, his first complaint since service in April 1999 service shows he had lifted a lawn mower two days prior.  Next, in October 1999, when he reported back pain, he reported he did a lot of heavy lifting.  In March 2007, he reported back pain after a motor vehicle accident.  He also reported to Dr. K.S. in September 2013 in connection with an evaluation for SSA that his back problems began "approximately greater than 20" years ago.  See SSA records, received March 2016 at p.41 of 155.  His records from the SSA also show he reported a work-related back injury in June 2012, and that his job as a welder from 2000 to 2012 involved lifting 50 pounds or more for 1/3 to 2/3 of his workday.  See SSA Decision, received May 2014; SSA records, received March 2016 at p.15-16 of 155.  The Board ultimately finds that the probative value of all of the medical evidence outweighs his lay reports that his lumbar spine disability is caused or aggravated by his left foot.  Insofar as he alleges his lumbar spine disability is secondary to his right foot condition, he is not service connected for any right foot condition and, therefore, there can be no service connection for his lumbar spine as secondary to his right foot.

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for a lumbar spine disability, and that service connection may not be presumed; the benefit of the doubt rule is not for application.

B.  Right Foot

The Veteran also claims that he has a right foot disability that is related to his active service.  He asserts he has experienced foot pain and tenderness to the touch since service, but has not reported any particular incident or injury in service.  See Form 9, August 2010.  The left foot claim is addressed in the remand section below.

As an initial matter, the Board notes that the Veteran's service treatment records do not show any complaints of right foot problems (they only show left foot complaints).  While the Board acknowledges that one March 1988 service treatment record shows the Veteran complained of having punctured a foot on a rusty wire, this record does not specify whether it was the right foot or left foot and, regardless, the physician noted that examination revealed "no sequelae," and a diagnosis of "normal exam" was recorded.  See STRs, received March 2017 at p.32 of 66.  His September 1989 separation examination report shows that examination of his feet was normal.  See STRs, received March 2017 at p.4 of 66.

Post-service, the VA treatment records do not show any complaints of right foot pain or tenderness, or any diagnosed right foot condition or pathology.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current right foot diagnosis or pathology, service connection for such cannot be granted.  See id.  The Federal Circuit has established that qualifying for entitlement to compensation under 38 U.S.C.A. §§ 1110 and 1131 requires proof of the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Ultimately, in the absence of recognized pathology to account for the Veteran's right foot complaints to VA in connection with his claim, there is no basis to award compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001); see also 38 U.S.C.A. §§ 1110, 1131. 

The Board acknowledges that the Veteran asserts that he does in fact have a right foot disability manifested by aching pain and tenderness, which he alleges he has experienced since service.  The Board likewise acknowledges the November 2009 statement of his wife in which she stated the Veteran has foot problems.  While the Board acknowledges these lay reports, there is no evidence of any disease, injury, diagnosis or pathology in any of the medical evidence of record, despite several post-service private and VA treatment records in the claims file documenting several other maladies, and the Board ultimately places more probative weight on the objective medical evidence of record.  The Board adds again that at the time of the Veteran's separation from service, examination of his right foot was normal.

The Board acknowledges that one August 2010 VA treatment record shows the Veteran "endorsed being injured in the military (heart murmur, back problems from doing machine work, hearing loss, and foot problems)" and that he reported "he received medical attention for these problems while in the military."  See VA treatment records (Hampton) at p.130 of 197 (emphasis added).  The Board finds this self-report by the Veteran, however, to contradict the objective documentary evidence in the service treatment records, which service treatment records do not show any treatment for any right foot complaints, and which show examination of his feet was normal at separation from service.  Therefore, the Board finds this one report by the Veteran to a VA clinician to be not credible.  Moreover, despite this one report to a VA clinician in August 2010, no right foot pathology was found.

As a final matter, the Board acknowledges that the Veteran's representative alleged in his February 2015 brief that, essentially, the Veteran may have intended to assert he has a fungal right foot disability.  The Board notes, however, that there is no medical evidence of any fungal condition involving his right foot.

Therefore, having found no current right foot disability or pathology, the Board concludes that service connection for a right foot disability is not warranted, and the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a right foot disability is denied.



REMAND

A.  Left Foot

The Veteran also claims that he has a left foot disability, manifested by pain and tenderness, that he has experienced since his active service.  The Veteran's representative asserted in his February 2015 brief that the Veteran may have a fungal left foot disability.

The service treatment record shows that on July 16, 1987, he had emergency treatment for a left foot abrasion.  The next day, on July 17, 1987, he was admitted after it became progressively more painful, red, and swollen, and he received antibiotic treatment and was discharged on July 19, 1987, with a discharge diagnosis of left foot cellulitis.  See STRs, received March 2017 at p.14-15 of 66.

The Veteran has not been afforded a VA examination relating to his claim.  In this particular case, because the service treatment records show the Veteran had a hospitalization involving left foot pain, and because the Veteran currently reports experiencing left foot pain, the Board finds that the low threshold requirement has been met requiring the matter to be remanded to obtain a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2016).

B.  Hearing Loss

The Veteran also claims that he has bilateral hearing loss due to his active service.  

As noted above, the Veteran served on active duty in the Navy from November 1986 to October 1989.  His DD Form 214 shows that he served as a craftsman.  His personnel records show that his duties included maintenance, general damage control, sound and security watch, and firefighting team member.  See Personnel records, received March 2017 at p.35 of 35.

His October 1986 enlistment examination report shows pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
5
0
0
0
LEFT
5
0
0
0

See STRs, received March 2017 at p.3 of 35.

His September 1989 separation examination report shows pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
20
10
5
10
LEFT
20
10
5
10

See STRs, received March 2017 at p.5 of 66.

Post-service, May 2009 and January 2014 VA treatment records show that the Veteran has reported hearing impairment.  See VA treatment records (Mountain Home) at p.80 and 95 of 129.  

The Veteran has not been afforded a VA examination in connection with his claim.  Based on the shift in his pure tone thresholds at 500, 1000, 2000, and 400 hertz in service from the time of enlistment to the time of his separation from service, and based on his present complaints of hearing impairment, the Board finds that the low threshold requirement for a VA examination has been met, and that this matter should be remanded to afford the Veteran an audiological examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

C.  Heart

The Veteran claims that he has a heart disability, including palpitations, that is related to his active service.  See Form 9, August 2010.

The Veteran's service treatment records show that he was diagnosed with a heart murmur in service in July 1987.  See STRs, received March 2017 at p.14 of 66.  

Post-service, an August 2010 VA treatment record (Hampton) notes that the Veteran reported a history of a heart murmur.  See p.130 of 197  Another August 2010 VA treatment record (Hampton) notes a heart murmur, see p.99 of 197, albeit not clear if that was based merely on the Veteran's report, or on objective findings, as other VA treatment records note no murmur was found.  See, e.g., VA treatment records (Hampton), January 2013 and February 2013 at p.10 and 17 of 197.  A January 2014 VA treatment record shows diagnosed bradycardia on EKG.  See VA treatment records (Mountain Home) at p. 51 of 129.  The Veteran has been seen at the VA medical center for complaints of heart palpitations and atypical chest pain.  See, e.g., VA treatment records (Mountain Home), May 2009 and January 2014 at p.51 and 82 of 129.

The Veteran has not been afforded a VA examination relating to his claim.  Because he was noted as having a heart murmur in service, and the VA treatment records show he has experienced heart palpitations, bradycardia, and atypical chest pain, the Board finds the low threshold for a VA examination has been met, and that this matter should be remanded to afford the Veteran a VA examination to clarify any relationship between the heart murmur noted in service, and his palpitations, bradycardia, and atypical chest pain.  Whether he presently has a heart murmur should also be clarified.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and the etiology of his claimed left foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any left foot disability identified is related to his active service, including but not limited to his treatment in service for left foot cellulitis.  See STRs, received March 2017 at p.10-15 of 66.

Please note to the VA examiner that in the Veteran's August 2010 Form 9 appeal, he reported symptoms of aching pain and tenderness to the touch.  Also please ask the VA examiner to address whether the Veteran has any fungal condition of the left foot.

Please also note to the VA examiner that a March 1988 service treatment record shows the Veteran complained of stepping on a rusted wire.  See STRs at p.32 of 66.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Schedule the Veteran for a VA audiological examination to determine the current nature and the etiology of his claimed bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any hearing loss identified on examination is related to his active service.

The VA examiner should address whether there was a shift in thresholds from the time of the Veteran's enlistment and separation from service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Schedule the Veteran for a VA examination to determine the current nature and the etiology of his claimed heart disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any heart disability identified on examination is related to his active service, including but not limited to his heart murmur noted in the July 1987 service treatment record.  See STRs, received March 2017 at p.14 of 66.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


